DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 5 and 9-10 are rejected under 35 U.S.C. 112(a) or as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 3 recites the limitation “and the substrate is connected to a surface of a side of the side plate mounted with the substrate facing away from the LGP”.  This is not enabled by the specification. The specification discloses on page 10, last paragraph “the substrate 301 may be adhered onto the surface of the side of the side plate 102 facing away from the LGP 20”. This is not the same as claimed. The substrate is not facing away from the LGP, the face of the sidewall is, as disclosed in the specification.
and the substrate is connected to a surface of a side of the side plate facing away from the LGP”; in agreement with applicant’s specification. Appropriate correction is required.
Claim 5 recites the limitation: “and a height of the first side plate is greater than a height of the second side plate, and an upper surface of the second side plate is flush with or above an upper surface of the first side plate”. It is not clear how this can be accomplished. Not enough information is provided in the specification to allow one to make this proposed modification and no drawings are provided to show it either.
It is not possible to examine this claim until clarification is provided.
Claims 9-10 are rejected also because of their dependencies on claim 5.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “single prismatic lens plate comprising two prismatic lenses perpendicular to each other” of claim 16, and the structure of claim 5, as outlined above, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (Chinese Pub. No. 105842919, Translation provided by applicant) in view of Komanduri et al (PG Pub. No. 2018/0226014).
Regarding Claim 1, Gao discloses, at least in figure 3 : A backlight module (line 1 under description), comprising a backboard (21,page 5) , the backboard (21) comprising a base plate (211, pg. 5 near bottom) and a plurality of side plates (212, same)  perpendicular to the base plate (211); the plurality of side plates (212) being 
However, Gao fails to disclose the substrate under the light source.
Komanduri teaches an edge lit light guide plate (fig.2) using LEDS(209) on a substrate (211, circuit board, ¶ [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a substrate under the LED chips of  Gao, as taught by Komanduri, since it simply involves combining prior art elements according to known methods with predictable results (MPEP 2143lA).
Regarding Claim 2, Gao fails to disclose: wherein the substrate is provided with a wiring structure which is connected to the light-emitting element and is configured to drive the light-emitting element.  
Komanduri (014) in claim 2 teaches using a circuit board with LEDs and paragraph [0062] teaches wherein the substrate (circuit board) is provided with a wiring structure which is connected to the light-emitting element and is configured to drive the light-emitting element (lines 12-16). Same motivation as claim 2.  
Regarding Claim 4, Gao discloses: wherein the backlight module is at a non-display side (see fig. 2) of a display panel (17, pg. 5, LCD); the plurality of side plates (212) comprise a first side plate (212 left) mounted with the substrate (under the light source) and a second side (dotted line indicates it is cut off but would be one on right side) being not mounted with the substrate (the only LED shown is on the left side), the second side plate (212) is configured to support the display panel (17)(as well as the first side otherwise the right end of the display panel would fall down).  
Regarding Claim 8, Gao discloses in figure 3: wherein a support plate (26, mold frame) is on a surface of a side of the first side plate (212 left) facing away from the base plate (211), in a light- shielding region (it would be shielded by the chassis structure) of the backlight module (fig. 3); the support plate (26, pg. 5, bottom) is connected to (pg. 7, 2nd paragraph) the first side plate (212) and is parallel to the base plate (211)(the top support portion is parallel to the base plate); and the support plate (26) is configured to support the display panel (27, LCD, pg. 5, bottom).  
Regarding Claim 12, Gao fails to disclose: wherein the light-emitting element comprises a LED chip on the substrate and a fluorescent layer covering the LED chip; wherein the substrate is provided with a plurality of light-emitting elements, fluorescent layers of adjacent two light-emitting elements are arranged at interval; or, fluorescent layers of all the light-emitting elements are integrally formed.  
Komanduri (014) teaches, at least in figure 2: wherein the light-emitting element comprises a LED chip (209) on the substrate (211) and a fluorescent layer covering the LED chip (Paragraph [0061] discloses the LEDS are RGB which requires a fluorescent conversion layer); wherein the substrate is provided with a plurality of light-emitting 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed configuration of LEDs, as taught by Komanduri, in the device of Gao, since it simply involves combining prior art elements according to known methods with predictable results (MPEP 2143lA).
Regarding Claim 17, Gao discloses in figure 3: a display device (title), comprising the a backlight module (abstract), the backlight module comprising a backboard (21), the backboard (21) comprising a base plate (211) and a plurality of side plates (212)(one on each side) perpendicular to the base plate (211); the plurality of side plates (212) being connected end to end around the base plate (211) and defining an accommodating space having an opening with the base plate (211); the backlight module further comprising a light guide plate (23) (LGP) located in the accommodating space and a light source (25) located at a light incident side of the LGP(23); and the light source (25) comprising a substrate (circuit board) and a light-emitting element on the substrate (CB), the substrate (CB) being parallel to and mounted on one of the plurality of side plates (212); one light -7-emergent side of the light-emitting element being opposite to the light incident side of the LGP(23).  
However, Gao fails to disclose the substrate under the light source.
Komanduri teaches an edge lit light guide plate (fig.2) using LEDS(209) on a substrate (211, circuit board, ¶ [0061]).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (919) and Komanduri (014) and further in view of Ohyama (US PG Pub. No. 2012/0242929).
Regarding Claim 3, Gao fails to disclose: wherein the side plate (212) mounted with the substrate is provided with a mounting hole at a position corresponding to the light- -3-emitting element, the light-emitting element is fitted in the mounting hole by passing through the mounting hole; and the substrate is connected to a surface of a side of the side plate (212) facing away from the LGP (23)(see 35 USC 112a interpretation above.
Gao discloses the side plate (212) but not the substrate.
Komanduri teaches the substrate (CB) for the LEDs but fails to teach the mounting hole, as claimed.
Ohyama teaches, at least in figure 11:
wherein the side plate (102, ¶ [0006]) mounted with the substrate (104, ¶ [0006]) is provided with a mounting hole (105, ¶ [0006]) at a position corresponding to the light- -3-emitting element (103, ¶ [0006]), the light-emitting element (103) is fitted in the mounting hole (105) by passing through the mounting hole (105); and the substrate 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to connect the substrate of Gao, as modified by Komanduri, to the frame, as taught by Ohyama, since it simply involves combining prior art elements according to known methods with predictable results (MPEP 2143lA).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gao(919) and Komanduri (014) and further in view of Edamitsu (US PG Pub. No. 2018/0017728) and Horiuchi et al (US PG Pub. No. 2009/0051846).
Regarding Claim 6, Gao discloses in figure 3: further comprising a diffusion plate (242, pg. 8, 2nd paragraph) and at least one layer of prismatic lens plate (241, pg.7, 3rd paragraph) Gao fails to disclose: which are stacked sequentially at a side of the LGP (23) facing away from the base plate (211); 
Gao fails to disclose the sequence of stacking sheets and that an adhesive layer is between the prismatic lens plate (241) and the diffusion plate (242), in a light-shielding region of the backlight module; wherein -4-in the light-shielding region, a side of the prismatic lens plate (241) facing away from the diffusion plate is adhered with one end of a light-shielding tape, and the other end of the light- shielding tape is adhered to the side plate (212).  
Edamitsu teaches, at least in figure 2 in a backlight (¶ [0017], last 2 lines) further comprising a diffusion plate (15, ¶ [0018]) and at least one layer of prismatic lens plate (16, ¶ [0018]} which are stacked sequentially at a side of the LGP (12, ¶ [0018]) facing 
Edamitsu fails to teach an adhesive layer between the diffusion plate and prism plate.
Horiuchi teaches a backlight unit (1)(¶ [0033]) wherein the prism sheet and diffuser sheet are bonded with double sided tape (¶ [0049]) obviously to prevent them from moving.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to connect the portions of the backlight unit of Gao together, as taught by Edamitsu and Horiuchi, since it simply involves combining prior art elements according to known methods with predictable results (MPEP 2143lA) and in order to prevent the parts from moving.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (919) and Komanduri (014) and further in view of Hamada (US PG Pub. No. 20100027291).
Regarding Claim 11, Gao fails to disclose: wherein at least one light emergent side of the light- emitting element, except a light emergent side opposite to the light 
Hamada teaches in paragraph [0021], coating a white resin on the mounting surface (light incident side) of the circuit board to increase illumination efficiency.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to coat the surface of the circuit board of Gao with white resin, as taught by Hamada, to increase illumination efficiency.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (919) and Komanduri (014) and further in view of Itoh (WIPO Pub. No. 2012/124503, English machine translation attached).
Regarding Claim 13, Gao fails to disclose: wherein the substrate of the light source (25) and the side plate mounted with the substrate are adhered with each other through a double faced adhesive tape.
Itoh teaches (pg. 2, last paragraph], attaching a circuit board to the chassis of a backlight with double sided tape.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the LED circuit board of Gao to the side wall of backlight with double sided tape as taught by Itoh, since it simply involves combining prior art elements according to known methods with predictable results (MPEP 2143lA).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (919), Komanduri)014), Edamitsu (728), Horiuchi (846) and further in view of Lee (US PG Pub. No. 2006/0171170).
Regarding Claim 15, Gao discloses in figure 3: wherein the at least one layer of prismatic lens plate (241) comprises an upper prismatic lens plate (241) and a lower prismatic lens plate (242) (pg. 8, 2nd paragraph); but fails to disclose: and an extending direction X of a prismatic lens on the upper prismatic lens plate (241) is perpendicular to an extending direction Y of a prismatic lens on the lower prismatic lens plate (242).  
Lee teaches in figure 3: a backlight assembly (title) wherein and an extending direction X of a prismatic lens on the upper prismatic lens plate (231) is perpendicular to an extending direction Y of a prismatic lens on the lower prismatic lens plate (310) to prevent dark areas or brightness lines (¶ [0059]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide crossed prismatic lens plates as taught by Lee, in the device of Gao, to prevent dark areas or brightness lines.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (919), Komanduri)014), Edamitsu (728), Horiuchi (846) and further in view of Park et al ((Korean Pub. No. 20-0380056, English machine translation attached).
Regarding Claim 16, Gao discloses: wherein the at least one layer of prismatic lens plate (241) comprises a single prismatic lens plate (241), but fails to disclose: and the single prismatic lens plate (241) comprises two prismatic lenses of which extending directions are perpendicular to each other 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a 2 part prism sheet, as taught by Park, in the device of Gao, to provide a more uniform luminance in the region closest to the light source.
---------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 7, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 7, and specifically comprising the limitation of “a first connecting layer is on a surface of the side of the LGP facing away from the base plate, between the diffusion plate and the side plate; the first connecting layer and a side of the diffusion plate are engaged with each other; and an upper surface of the first connecting layer is provided with a second connecting layer; the second connecting layer and a side of the prismatic lens plate are engaged with each other ” including the remaining limitations.
	Claims 14 and 18-19 are allowable because of their dependencies on claim 7.
	Examiner Note: Kim (US PG Pub. No. 2010/0328580) in figure 4 and paragraphs 59 and 60, teaches most of the limitations above but the first connecting layer and a side of the diffusion plate are not engaged (a light shielding layer is between them).

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879